Citation Nr: 1701755	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-14 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent disabling for right knee meniscal injury with chondromalacia patella.

2.  Entitlement to an initial disability rating higher than 50 percent disabling for migraines without aura, with mixed component of tension type headache.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from April 2000 to October 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial disability rating higher than 10 percent disabling for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's migraines without aura, with mixed component of tension type headache are assigned a 50 percent rating, which is the maximum schedular rating available for the disability.


CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for migraines without aura, with mixed component of tension type headache are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code (DC) 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By pre-adjudicatory correspondence dated in July 2008, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA examinations and VA medical records.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In a September 2009 rating, the Veteran was granted service connection for migraines without aura, with mixed component of tension type headache.  She was granted a rating of 30 percent disabling, effective July 9, 2008.  In a March 2016 rating, her migraines were assigned a rating of 50 percent disabling, effective July 9, 2008.  She appeals the disability rating assigned.  

The Veteran's disability has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

During the August 2009 VA examination, the Veteran reported headaches which occur over the bilateral frontal area, radiate to the neck and occasionally pulsate.  The headaches were associated with nausea, photophobia and phonophobia, and rated 9 out of 10 in intensity.  They were reported to last up to one week and then disappear for a few days to weeks, and were noted to occur during times of stress and/or depression.  She expressed that when they occur she has to lie down in a quiet dark room until the headache passes.  Migraines without aura, with mixed component of tension type headache were diagnosed.  

During the February 2011 VA examination, the Veteran reported weekly headaches that lasted for hours.  Most of the headaches were described as prostrating.  When examined by VA in September 2016, she described her headaches as pressure pain from the frontal to the occipital region rated 10 out of 10 and associated with photophobia, sonophobia, nausea and vomiting.  She was shown to have characteristic prostrating attacks once a month.  Although the examiner found that the headaches impacted the Veteran's ability to work, she did not find that the Veteran had very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  

The evidence shows that the Veteran has characteristic prostrating attacks once a month which are associated with photophobia, sonophobia, nausea and vomiting. Her current 50 percent rating reflects migraines that are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 38 C.F.R. § 4.124a.  This is the maximum rating available under DC 8100.  The Board recognizes the Veteran's assertion that her migraines warrant a higher evaluation; however, 50 percent is the maximum rating available for migraine headaches pursuant to Diagnostic Code 8100.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has considered whether a higher rating by analogy is available through another other diagnostic code that considers similar symptoms, but has found none.  In this case, the Board finds no other provision upon which to assign a rating higher than 50 percent disabling for migraines.  Moreover, the Veteran has not reported other symptoms not contemplated by these rating criteria.  Accordingly, the claim for a rating higher than 50 percent disabling is denied.

The discussion above reflects that the symptoms of the Veteran's disability are contemplated by the applicable rating criteria.  The effects of her disability, including pain and functional limitations, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether her disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321 (b)(1) on a collective basis is not warranted in this case.  Notably, the Board remands below an increased rating claim for right knee disability.  The issue of the combined effects of multiple service-connected disabilities for extraschedular consideration may be revisited at that time, if necessary.

Additionally, the Board observes that the Veteran has been awarded a total disability rating based upon individual unemployability (TDIU) effective January 28, 2010.  Notably, this is a time period earlier than claimed.  See VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) received September 2016 (reporting earning substantially gainful employment as a nurst as of September 1, 2010).  The Veteran has not appealed the effective date of award assigned, and the issue of TDIU was not reasonably raised prior to January 2010 as the Veteran was earning substantially gainful employment and, thus, not entitled to TDIU.  As such, an issue of entitlement to TDIU is not reasonably raised before the Board.
ORDER

Entitlement to an initial disability rating higher than 50 percent for migraines
without aura, with mixed component of tension type headache claimed as migraine headaches disability is denied. 


REMAND

The Veteran appeals the denial of an initial disability rating higher than 10 percent disabling for right knee meniscal injury with chondromalacia patella.  In relation to her claim, the Veteran was afforded VA examinations in August 2008 and April 2011.  The Veteran was last provided a VA examination in connection with her service-connected right knee disability in September 2016.  The Board notes, however, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing." Id.  

While the August 2008 VA examination and June 2010 private examination tested for active and passive range of motion for the knees, a review of the claims file reveals that neither the April 2011 nor September 2016 VA examinations demonstrate range of motion testing for the right knee for pain on both active and passive motion.  In short, the VA examinations are inadequate.  Thus, at present, none of the more current medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59.

As such, a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right knee disability.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  On remand, ongoing VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA outpatient treatment records since February 2016.  

2. After any additional records are associated with the claims file, schedule the Veteran for VA examination to ascertain the current severity and manifestations of her service-connected right knee disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.

The examiner should provide information concerning the nature and extent of the disability.  Also, range of motion findings reported in degrees must be provided in the examination report.  The degree at which pain begins must be documented.  The examination report should also include findings consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement and on flare-ups must be noted in the examination report, if applicable.

Also, in order to comply with the Court's recent precedential decision in Correia, the VA examination must include range of motion testing for both knees in the following areas: 
    Active motion;
    Passive motion;
    Weight-bearing; and
    Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

3. Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issue on appeal.  The AOJ should consider the propriety of separate ratings under all potentially applicable diagnostic codes for the right knee, including the diagnostic codes pertaining to meniscal injuries..  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and her representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


